[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 06-15576                       MAY 9, 2007
                           Non-Argument Calendar                THOMAS K. KAHN
                         ________________________                   CLERK


                            BIA No. A97-949-826

XIN GUI LIU,

                                                                 Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 9, 2007)

Before BIRCH, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Xin Gui Liu, a native and citizen of China, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) which dismissed his appeal
of the Immigration Judge’s (“IJ”) denial of asylum.1 In support of his asylum

application, Liu asserted that he was persecuted based on his practice of Falun

Gong. On appeal, Liu argues that the BIA erred by affirming the IJ’s adverse

credibility finding, which he asserts was not supported by substantial evidence and

was not based on an adequate consideration of the other evidence of persecution.

After careful review, we affirm.

       We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Id. In this case, the BIA issued a written opinion, and, although

it agreed with the IJ’s adverse credibility finding and ultimate conclusion, it did not

expressly adopt the IJ’s opinion.         Accordingly, we will review only the BIA’s

opinion, although we will also examine the inconsistencies the IJ noted on which

the BIA relied. See id. at 1284.

       Like other factual findings, credibility determinations are reviewed under the

substantial evidence test, meaning that the IJ must offer specific, cogent reasons for

an adverse credibility finding. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286-


       1
          Because we find that Liu did not establish a case for asylum under the INA, we do not
consider whether he satisfied the higher standard for withholding of removal under the INA or
relief under the United Nations Convention Against Torture and Other Cruel, Inhuman, or
Degrading Treatment or Punishment. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th
Cir. 2001).
                                                 2
1287 (11th Cir. 2005). And “an adverse credibility determination alone may be

sufficient to support the denial of an asylum application” when there is no other

evidence of persecution. Id. at 1287 (emphasis added); D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 819 (11th Cir. 2004) (same). “Once an adverse credibility

finding is made, the burden is on the applicant alien to show that the IJ’s credibility

decision was not supported by ‘specific, cogent reasons’ or was not based on

substantial evidence.” Forgue, 401 F.3d at 1287 (citations omitted). “Indications

of reliable testimony include consistency on direct examination, consistency with

the written application, and the absence of embellishments.” Ruiz v. U.S. Att’y.

Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to his home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar, 257 F.3d at 1284; 8 C.F.R. § 208.13(a). The applicant
                                          3
satisfies this burden by showing, with specific and credible evidence: (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear” of

future persecution. Ruiz, 440 F.3d at 1257.

      An adverse credibility determination alone may be fatal to an asylum

application. Forgue, 401 F.3d at 1287. However, an adverse credibility finding

does not alleviate the IJ’s duty to consider other evidence produced by the

applicant. Id. For a credibility finding to be dispositive, the IJ must make “clean

determinations of credibility.” Yang v. U.S. Att’y. Gen., 418 F.3d 1198, 1201

(11th Cir. 2005) (internal quotation marks omitted). “The weaker an applicant’s

testimony, . . . the greater the need for corroborative evidence.” Id. After an

adverse credibility finding is made, the applicant bears the burden of showing this

decision was not supported by specific, cogent reasons or was not based on

substantial evidence.   Forgue, 401 F.3d at 1287.       We have held that an IJ’s

concerns about the credibility of an applicant on “key elements of the claim,”

combined with the applicant’s failure to rebut these with sufficient corroborating

evidence and explanation, supported a finding that the applicant did not qualify for

asylum. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1369 (11th Cir. 2005).

      Here, substantial evidence supports the BIA’s adverse credibility finding

because the BIA gave specific, cogent reasons for its adverse credibility

determination. As the BIA noted, Liu’s testimony and asylum application were
                                          4
materially inconsistent with his credible-fear interview on several key points,

including (1) whether his family knew about the illegality of Falun, and (2)

whether his claim for asylum was based on impregnating his girlfriend or the

practice of Falun Gong. On this record, we cannot say that the record compels a

contrary finding as to Liu’s credibility.

      After the adverse credibility finding was made, it was Liu’s burden to “show

that the IJ’s credibility decision was not supported by ‘specific, cogent reasons’ or

was not based on substantial evidence.” Forgue, 401 F.3d at 1287. He suggests

the IJ and the BIA failed to consider his explanation for lying during his credible-

fear hearing.   Liu claimed that he was threatened by a “snakehead” (an alien

smuggler) who told Liu to lie during his interview. Liu raised this argument before

the BIA. The BIA explicitly addressed the claim in its order, finding that Liu’s

explanation was “not sufficient to overcome the diminishment in [his] veracity.”

We also observe that the IJ specifically mentioned Liu’s claim concerning the

“snakehead” threats twice during his oral decision. Simply put, the record does not

support Liu’s claim that the IJ and the BIA failed to consider his explanation.

Moreover, from our own review, the record does not compel a conclusion contrary

to the BIA’s.

      Because Liu lied about the basis for asylum in his credible-fear interview,

and because a discrepancy exists between Liu’s testimony and his father’s letter
                                            5
concerning the legality of Falun Gong, substantial evidence supports the BIA’s

adverse-credibility determination and conclusion that Liu had not met his burden to

overcome that finding. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         6